Exhibit 4.25 Private & Confidential LOAN AGREEMENT for a Loan of up to US$38,800,000 to KASSOS NAVIGATION S.A. TILOS NAVIGATION S.A. SYMI NAVIGATION S.A. and HALKI NAVIGATION S.A. provided by THE BANKS AND FINANCIAL INSTITUTIONS SET OUT IN SCHEDULE 1 Arranger, Agent, Security Agent and Account Bank AEGEAN BALTIC BANK S.A. Swap Provider HSH NORDBANK AG THIS AGREEMENT is dated 24 April 2008 and made BETWEEN: (1) KASSOS NAVIGATION S.A., TILOS NAVIGATION S.A., SYMI NAVIGATION S.A. and HALKI NAVIGATION S.A. as joint and several Borrowers; (1) AEGEAN BALTIC BANK S.A. as Arranger, Agent, Security Agent and Account Bank; (2) THE BANKS AND FINANCIAL INSTITUTIONS whose names and addresses are set out in schedule 1 as Banks; and (3) HSH NORDBANK AG as Swap Provider. IT IS AGREED as follows: 1 Purpose and definitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Banks agree, according to their several obligations, to make available to the Borrowers, jointly and severally, in twenty (20) Advances, a loan of up to Thirty eight million eight hundred thousand Dollars ($38,800,000) for the purpose of financing part of the construction and acquisition cost of the Ships. 1.2 Definitions In this Agreement, unless the context otherwise requires: "Account Bank" means Aegean Baltic Bank S.A. of 28 Diligianni Street, ifissia, Greece (or of such other address as may last have been notified to the other parties to this Agreement pursuant to clause 17.1.3) or such other bank as may be designated by the Agent as the Account Bank for the purposes of this Agreement and includes its successors in title; "Additional Cost" means: (a) in relation tothe Kassos Ship, the Kassos Additional Cost; (b) in relation tothe Tilos Ship, the Tilos Additional Cost; (c) in relation tothe Symi Ship, the Symi Additional Cost; or (d) in relation tothe Halki Ship, the Halki Additional Cost, and "Additional Costs" means any or all of them; "Advance" means each borrowing of a proportion of the Total Commitment by the Borrowers or (as the context may require) the principal amount of such borrowing, it includes (i) each Kassos Contract Instalment Advance, (ii) the Kassos Delivery Advance, (iii) each Tilos Contract Instalment Advance, (iv) the Tilos Delivery Advance, (v) each Symi Contract Instalment Advance, (vi) the Symi Delivery Advance, (vii) each Halki Contract Instalment Advance and (viii) the Halki Delivery Advance, and: (a) in relation to the Kassos Ship and the Kassos Tranche, means the Kassos Advances; (b) in relation to the Tilos Ship and the Tilos Tranche, means the Tilos Advances; (c) in relation to the Symi Ship and the Symi Tranche, means the Symi Advances; or 1 (d) in relation to the Halki Ship and the Halki Tranche, means the Halki Advances, and "Advances" means any or all of them; "Aegean Marine Guarantee" means the corporate guarantee executed or (as the context may required) to be executed by the Aegean Marine Guarantor in favour of the Security Agent in the form set out in schedule 6; "Aegean Marine Guarantor" means Aegean Marine Petroleum Network Inc. of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Republic of the Marshall Islands MH96960 and includes its successors in title; "Aegean Shipholdings Guarantee" means the corporate guarantee executed or (as the context may require) to be executed by the Aegean Shipholdings Guarantor in favour of the Security Agent in the form set out in schedule 10; "Aegean Shipholdings Guarantor" means Aegean Shipholdings Inc. of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Republic of Marshall Islands MH96960 and includes its successors in title; "Agent" means Aegean Baltic Bank S.A. of 28 Diligianni Street, ifissia, Greece (or of such other address as may last have been notified to the other parties to this Agreement pursuant to clause 17.1.3) or such other person as may be appointed as agent by the Banks and the Swap Provider pursuant to clause 16.13 and includes its successors in title; "Applicable Accounting Principles" means the most recent and up-to-date US GAAP applicable at any relevant time; "Approved Broker" means each of Arrow Research Ltd. of London, England, Astrup Fearnley A/S of Oslo, Norway, H.
